 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER AGREEMENT
 
THIS AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER AGREEMENT (this
“Amendment”), dated as of January 13, 2012, is entered into by and among
STILLWATER MINING COMPANY, a Delaware corporation (the “Borrower”), the lenders
identified on the signature pages hereof (such Lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and, collectively, as the “Lenders”), WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”), as lead arranger, and as book runner, and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as syndication agent (in
such capacity, “Syndication Agent”), and in light of the following:
 
W I T N E S S E T H
 
WHEREAS, Borrower, Lenders, and Agent are parties to that certain Credit
Agreement, dated as of December 23, 2011 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, Borrower has requested that the Commitments and the Maximum Revolver
Amount be increased in accordance with Section 2.14 of the Credit Agreement in
the amount of $25,000,000 (the “Increase”);
 
WHEREAS, Borrower has requested that Agent and Lenders make certain amendments
to the Credit Agreement;
 
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to accommodate Borrower’s requests to (a) increase the Commitments and
the Maximum Revolver Amount and (b) make certain other amendments to the Credit
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Defined Terms.  All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto), as
amended hereby.
 
2. Amendments to Credit Agreement.


(a) Schedule 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Eligible Accounts” appearing therein by (i) replacing
“Borrower’s” appearing in the first sentence thereof with “such Loan Party’s”,
(ii) replacing each occurrence of “Borrower” in clauses (c) and (h) thereof with
“any Loan Party”, (iii) replacing “Borrower” in clauses (g) and (o) thereof with
“the applicable Loan Party”, (iv) replacing “Borrower” in clause (i) thereof
with “the Loan Parties”, and (v) replacing “Borrower” in clause (j) thereof with
“a Loan Party”.


(b) Schedule 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Eligible Inventory” appearing therein by (i) replacing “Borrower”
in clause (a) thereof and the first occurrence of “Borrower” in clause (b)
thereof with “the applicable Loan Party”, (ii) replacing the second occurrence
of “Borrower” in clause (b) thereof with “a Loan Party”, (iii) replacing each
occurrence of “Borrower” in clauses (d) and (e) thereof with “any Loan Party”,
(iv) deleting “or” appearing at the end of clause (j) thereof, (v) replacing the
period appearing at the end of clause (k) thereof with “, or”, and (vi)
inserting the following clause (l) in it entirety after clause (k) thereof:
 
 
 
1

--------------------------------------------------------------------------------

 

 
“(l)  it is consigned by a Loan Party to any Person, including if it is (i)
delivered by such Loan Party to a third Person for the purpose of sale by such
third Person, or (ii) sold by such Loan Party on bill and hold, sale or return,
sale on approval, or any other conditional terms of sale.”


(c) Schedule 1.1 of the Credit Agreement is hereby amended by amending the
definition of “Payment Conditions” appearing therein by inserting “$” before
“40,000,000” appearing in clause (c) therein.


(d) Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Supermajority Lenders” appearing therein.


(e) Section 14.1(c) of the Credit Agreement is hereby amended by replacing the
reference to “the Supermajority Lenders” appearing therein with “all Lenders”.


(f) Schedule C-1 to the Credit Agreement is hereby amended by amending and
restating such schedule in its entirety as set forth on Exhibit C attached
hereto.


(g) Schedule 5.2 to the Credit Agreement is hereby amended by (i) deleting the
“and” appearing at the end of clause (bb) thereof, (ii) replacing the period
appearing at the end of clause (cc) thereof with “, and”, and (iii) inserting
the following clause (dd) in it entirety after clause (cc) thereof


“(dd)  a report regarding any Inventory or other goods that have been consigned
by any Loan Party to any Person, including Inventory or other goods (i)
delivered to a third Person for the purpose of sale by such third Person, or
(ii) sold by such Loan Party on bill and hold, sale or return, sale on approval,
or any other conditional terms of sale.”


3. Accordion; Joinder. Pursuant to Section 2.14 of the Credit Agreement,
Borrower hereby requests that U.S. Bank National Association (“New Lender”)
provide the Increase to Borrower on the Amendment Effective Date and, upon the
satisfaction of (a) each of the conditions precedent set forth in Sections
2.14(b) and 3.2 of the Credit Agreement, and (b) each of the conditions
precedent specified in Section 5 of this Amendment:


(a) New Lender agrees to be bound by the provisions of the Credit Agreement as a
“Lender”, and agrees that it shall become a “Lender” for all purposes of the
Credit Agreement to the same extent as if originally a party thereto and shall
have the rights and obligations of a Lender thereunder and under the other Loan
Documents.  New Lender (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (b) agrees that it will, independently and without reliance
upon Agent or any other Lender, and based upon such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under the Loan Documents; (c) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and (d)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. New Lender’s address for notices for the purposes
of the Credit Agreement and payment instructions are as set forth on Exhibit B.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) The Maximum Revolver Amount will be increased to $125,000,000 in accordance
with Section 2.14 of the Credit Agreement and the definition of “Maximum
Revolver Amount” and New Lender will have a Revolver Commitment as set forth on
Exhibit B attached hereto (the “New Lender Revolver Commitments”).


(c) Borrower, each Lender, and Agent hereby agree (i) the Increase provided by
New Lender pursuant to this Section 3 shall constitute an Increase to the
Revolver Commitments and Maximum Revolver Amount pursuant to Section 2.14 of the
Credit Agreement and (ii) this Amendment constitutes the Increase Joinder
required pursuant to Section 2.14(b)(i) of the Credit Agreement.  Any Revolving
Loans made pursuant to the New Lender Revolver Commitments shall constitute
“Revolving Loans” under the Credit Agreement, and such Revolving Loans
constitute “Obligations” and shall be entitled to all the benefits afforded by
the Credit Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, any Revolving Loans made pursuant to the New Lender
Revolver Commitments shall bear interest as provided in Section 2.6 of the
Credit Agreement.  Any Revolving Loans made pursuant to the New Lender Revolver
Commitments shall benefit equally and ratably from the guarantees and security
interests created by the Loan Documents.


4. Acknowledgement of Syndication Agent.  Borrower, Agent and each Lender hereby
acknowledge and agree that for the purposes of the Credit Agreement and the
other Loan Documents, U.S. Bank National Association shall have the title of
Syndication Agent.  U.S. Bank National Association, in its capacity as
“syndication agent”, shall not have any right, power, obligation, liability,
responsibility or duty under the Credit Agreement or any other Loan Document
other than those applicable to it in its capacity as a Lender.  Without limiting
the foregoing, U.S. Bank National Association, in its capacity as “syndication
agent”, shall not have or be deemed to have any fiduciary relationship with any
Loan Party or with any Lender.  Each Lender acknowledges that it has not relied
upon, and will not rely upon, Agent or Syndication Agent in deciding to enter
into this Amendment or in taking or not taking action hereunder.


5. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of the Amendment
(such date being the “Amendment Effective Date”):


(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


 
(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
official of each Guarantor;
 
(c) Agent shall have received an Assignment and Acceptance from Union Bank, N.A,
in form and substance satisfactory to Agent, duly executed by the parties
thereto, and the same shall be in full force and effect;


(d) Agent shall have received an Assignment and Acceptance from First Interstate
Bank, in form and substance satisfactory to Agent, duly executed by the parties
thereto, and the same shall be in full force and effect;


 
3

--------------------------------------------------------------------------------

 
 
(e) Agent shall have received in immediately available funds the fees payable to
Agent under the Fee Letter in connection with the Increase;


(f) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true,
correct and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).


(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, any Guarantor, Agent, or any Lender.


(h) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.


(i) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.


6. Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders as follows:


(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into this
Amendment and the other Loan Documents to which it is a party and to carry out
the transactions contemplated hereby and thereby.


(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of this Amendment and the other Loan Documents to which it is a party (i)
have been duly authorized by all necessary action of such Loan Party, and (ii)
do not and will not (A) violate any material provision of federal, state, or
local law or regulation applicable to such Loan Party or its Subsidiaries, the
Governing Documents of such Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Loan Party or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Loan Party (except those as to which waivers or
consents have been obtained) where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of such Loan Party, other than
Permitted Liens, or (D) require any approval of any holder of Equity Interest of
such Loan Party or any approval or consent of any Person under any Material
Contract of such Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c) This Amendment has been duly executed and delivered by such Loan
Party.  This Amendment and each Loan Document to which such Loan Party is a
party is the legally valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its respective terms,
except as enforcement may be limited by equitable principles (whether
enforcement is sought in equity or at law) or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.


(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against Borrower, any Guarantor, Agent or any Lender.


(e) No Default or Event of Default has occurred and is continuing as of the
Amendment Effective Date, and no condition exists which constitutes a Default or
an Event of Default.


(f) The representations and warranties in the Credit Agreement and the other
Loan Documents are true, correct and complete in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true, correct
and complete in all material respects as of such earlier date).


(g) This Amendment has been entered into without force or duress, of the free
will of such Loan Party, and the decision of such Loan Party to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of each such decision.


(h) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.


7. Payment of Costs and Fees.  Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of Agent (including, without
limitation, the reasonable fees and disbursements of outside counsel to Agent)
in connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto.


8. Choice of Law and Venue; Jury Trial Waiver; Judicial Reference.


(a) THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE PARTIES HERETO WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 8(b).
 
 
 
5

--------------------------------------------------------------------------------

 
 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVE ITS RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM").  THE PARTIES HERETO REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
(d) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(e) EACH PARTY HERETO AGREES THAT SUCH PARTY WILL NOT MAKE ANY CLAIM BY SUCH
PARTY TO THIS AMENDMENT AGAINST ANY OTHER PARTY, OR ANY AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF
THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT, OR ANY ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH PARTY HERETO
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.
 
(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A STATE COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
 
(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS CLAUSE (f) DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS CLAUSE (f) WITH RESPECT TO ANY OTHER MATTER.
 
(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.
 
(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AMENDMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER. HOWEVER, SUCH COSTS SHALL BE REIMBURSED BY THE
OTHER PARTY (OR PARTIES) IF THE PARTY INCURRING SUCH COSTS ULTIMATELY PREVAILS
IN THE REFERENCE PROCEEDING, AS DETERMINED BY THE REFEREE. THE REFEREE’S FEES
SHALL LIKEWISE BE BORNE BY THE PARTY (OR PARTIES) WHICH DOES NOT PREVAIL, AS
DETERMINED BY THE REFEREE.
 
(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
 
 
7

--------------------------------------------------------------------------------

 
 
(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING DISPOSITIVE MOTIONS SUCH AS MOTIONS FOR DEFAULT
JUDGMENT OR SUMMARY JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISIONS
(INCLUDING ANY DECISIONS RELATED TO SPECIFIC ISSUES AND THE REFEREE’S ULTIMATE
DECISION AS TO THE ENTIRE CASE), WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF
FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE AN ULTIMATE DECISION AND
PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE REFEREE’S
ULTIMATE DECISION MUST STAND AS THE DECISION OF THE COURT, AND UPON FILING OF
THE STATEMENT OF DECISION WITH THE CLERK OF THE COURT, JUDGMENT MAY BE ENTERED
THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE
FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE
REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.
 
(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY CONSISTENT WITH
THE FOREGOING PROVISIONS OF THIS SECTION 8, TO ANY DISPUTE BETWEEN THEM THAT
ARISES OUT OF OR IS RELATED TO THIS AMENDMENT.
 
9. Counterpart Execution.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same
Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.


10. Further Assurances.  Borrower shall execute and deliver all agreements,
documents and instruments, in form and substance satisfactory to Agent, and take
all actions as Agent may reasonably request from time to time to perfect and
maintain the perfection and priority of the security interests of Agent in the
Collateral and to consummate fully the transactions contemplated under this
Amendment and the other Loan Documents.


11. Effect on Loan Documents.


(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement and Guaranty and Security
Agreement expressly set forth herein, the Credit Agreement, the Guaranty and
Security Agreement and the other Loan Documents shall remain unchanged and in
full force and effect.  The amendments, consents, waivers and modifications set
forth herein are limited to the specified hereof, shall not apply with respect
to any facts or occurrences other than those on which the same are based, shall
neither excuse future non-compliance with the Loan Documents nor operate as a
waiver of any Default or Event of Default (other than the Designated Events of
Default), shall not operate as a consent to any further or other matter under
the Loan Documents and shall not be construed as an indication that any future
waiver of covenants or any other provision of the Credit Agreement will be
agreed to, it being understood that the granting or denying of any waiver which
may hereafter be requested by Borrower remains in the sole and absolute
discretion of the Agent and the Lenders.


 
8

--------------------------------------------------------------------------------

 
 
(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.


(c) To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.


(d) This Amendment is a Loan Document.


(e) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and  “including” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”.  The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Amendment refer to this Amendment, as the case may be, as
a whole and not to any particular provision of this Amendment, as the case may
be.  Section, subsection, clause, schedule, and exhibit references herein are to
this Amendment unless otherwise specified.  Any reference in this Amendment to
any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties.  Any reference herein to the
satisfaction, repayment, or payment in full of the Obligations shall mean (a)
the payment or repayment in full in immediately available funds of (i) the
principal amount of, and interest accrued and unpaid with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (ii) all Lender Group Expenses that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder (including the Letter of Credit Fee and the
Unused Line Fee) and are unpaid, (b) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, (c) in the case of obligations with respect to Bank Products
(other than Hedge Obligations), providing Bank Product Collateralization, (d)
the receipt by Agent of cash collateral in order to secure any other contingent
Obligations for which a claim or demand for payment has been made on or prior to
such time or in respect of matters or circumstances known to Agent or a Lender
at such time that are reasonably expected to result in any loss, cost, damage,
or expense (including attorneys fees and legal expenses), such cash collateral
to be in such amount as Agent reasonably determines is appropriate to secure
such contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) Contingent Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid, and (f) the termination
of all of the Commitments of the Lenders.  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.
 
 
9

--------------------------------------------------------------------------------

 
 
12. Entire Agreement.  This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


13. Reaffirmation of Obligations.  Borrower hereby reaffirms its obligations
under each Loan Document to which it is a party.  Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with the
Guaranty and Security Agreement or any other Loan Document, to Agent, as
collateral security for the obligations under the Loan Documents in accordance
with their respective terms, and acknowledges that all of such Liens and
security interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof.


14. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and the other Loan
Documents effective as of the date hereof and as amended hereby.


15. Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


[Signature pages follow.]
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.


 
 
 
 

   STILLWATER MINING COMPANY,    a Delaware corporation, as Borrower          
 By: /s/ Gregory A. Wing                                 Name:  Gregory A. Wing
   Title:    Vice President and Chief Financial Officer

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

   WELLS FARGO CAPITAL FINANCE, LLC,    a Delaware limited liability company,  
 as Agent, as Lead Arranger, as Book Runner, and as a Lender            By: /s/
Daniel Whitwer                                      Name:   Daniel Whitwer  
 Title:     SVP

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER
AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 


 

   U.S. BANK NATIONAL ASSOCIATION,    a national banking association,    as
­­­­­­­­­Syndication Agent, and as a Lender            By: /s/ Christopher
Fudge                             Name:   Christopher Fudge    Title:     Vice
President

 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

   UNION BANK, N.A.,    a national banking association, as a Lender          
 By: /s/ Peter Ehlinger                                    Name:   Peter
Ehlinger    Title:     Vice President

 

 
 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER
AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 

   FIRST INTERSTATE BANK,    a national banking association, as a Lender        
   By: /s/ Susan M. Riplett                                 Name:   Susan M.
Riplett    Title:     Vice President

 


 


 
 

 
[SIGNATURE PAGE TO AMENDMENT NUMBER ONE TO CREDIT AGREEMENT AND JOINDER
AGREEMENT]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 